GANNETT, WELSH & KOTLER, LLC. CODE OF ETHICS UNDER RULE 17j-1 AND RULE 204A-1 INTRODUCTION Each of Rule 17j-1 under the Investment Company Act of 1940 and Rule 204A-1 under the Investment Advisers Act of 1940 generally prohibits persons associated with an investment company or its investment adviser from engaging in any fraudulent, deceptive, manipulative or otherwise unlawful practice in connection with the purchase or sale by such persons of securities held or acquired by the investment company or an investment management client. Set forth below is the Code of Ethics adopted by Gannett, Welsh & Kotler, LLC. (the “Company"). This Code of Ethics is based on the principle that the directors, officers and employees of the Company owe a fiduciary duty to the shareholders of the mutual funds advised by the Company and to its managed accounts to conduct their affairs, including their personal securities transactions, in such a manner as to avoid: (i) serving their own personal interests ahead of the shareholders and accounts; (ii) taking advantage of their position; (iii) any actual or potential conflicts of interest; and (iv) violating all applicable federal securities laws. The Company shall provide a copy of this Code of Ethics (and amendment thereto) to each access person on no less than an annual basis. Please direct any questions to the Compliance Department. Please report any violations of the Code of Ethics promptly to T. Williams Roberts, III the Chief Compliance Officer for the Company. CODE OF ETHICS I.
